DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 23, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1, 3-14, and 16- 48 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7-8, 14, and 16-18 are allowed because none of the prior art of record 
discloses or suggests a deadfront arranged in front of the plurality of branch relays, the deadfront comprising:  a plurality of openings corresponding to the plurality of branch relays allowing an electrical terminal of each branch relay to protrude forward through a respective opening, in combination with the remaining claimed features.
	Claims 3, 19, 25, 31, 37, and 43 are allowed because none of the prior art of record discloses or suggests at least one shunt integrated with a branch relay of the plurality of branch relays, wherein the at least one shunt is configured to exhibit a voltage drop when a current flows through the shunt; and at least one sensor wire coupled to the shunt and configured to transmit a sensor signal to control circuitry indicative of the current, in combination with the remaining claimed features.
	Claims 4, 20, 26, 32, 38, and 44 are allowed because none of the prior art of record discloses or suggests at least one autotransformer line relay coupling the at least 
	Claims 5, 21, 27, 33, 39, and 45 are allowed because none of the prior art of record discloses or suggests s main switch configured to be coupled to an AC line and to the at least one busbar; and a main relay arranged in-line with the main switch, in combination with the remaining claimed features.
	Claims 6, 22, 28, 34, 40, and 46 are allowed because none of the prior art of record discloses or suggests control circuitry coupled to at least one main relay, the plurality of branch relays, and the plurality of current sensors, wherein the control circuitry is configured to:  control an on-off state of the at least one main relay; control an on-off state of the plurality of branch relays; and determine a current corresponding to each branch relay based at least in part on the plurality of current sensors, in combination with the remaining claimed features.
	Claims 9, 23, 29, 35, 41, and 47 are allowed because none of the prior art of record discloses or suggests control circuitry, wherein each branch relay of the plurality of branch relays is coupled to a respective circuit, and wherein the control circuitry is further configured to monitor usage of each respective circuit, in combination with the remaining claimed features.
	Claims 10-13, 24, 30, 36, 42, and 48 are allowed because none of the prior art of record discloses or suggests an AC-DC converter coupled to the at least one busbar, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 15-18, filed September 23, 2021, with respect to the objections to the specification, drawings, and claims, and the rejections of claims 1, 7-9, 14 and 16-18 under 35 U.S.C. 112(b) and 103 have been fully considered and are persuasive.  The objections and rejections of claims 1, 7-9, 14 and 16-18 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAL KAPLAN/Primary Examiner, Art Unit 2836